DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks, filed 2/16/2022, with respect to claims 1, 3, 5-14, 16, 17, 20-24 have been fully considered and are persuasive.  The 103 rejections of the claims has been withdrawn. 
See reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one loudspeaker configured to provide audio corresponding to a headphone audio signal; a plurality of microphones configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal;
 an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component based on the first covariance signal and the second covariance signal from at least one of the plurality of input signals, and provide a plurality of output signals; 
an adaptive beamformer subsystem separate from a residual noise suppressor subsystem and configured to receive the plurality of output signals from the acoustic echo-cancelation subsystem and compute a signal-to-noise ratio (SNR) enhanced signal based on the received output signals; 
the residual noise suppressor subsystem being configured to attenuate at least one portion of the SNR enhanced signal received from the adaptive beamformer subsystem by attenuating the at least one portion of the SNR enhanced signal having an SNR below a predetermined SNR threshold;
 and an automatic gain control (AGC) subsystem configured to process a signal outputted from the residual noise suppressor subsystem and transmit a resulting signal as an output signal.
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3, 5-14, 16, 17, 20-24 are allowed.

With regards to independent claim 1 as amended, recites in pertinent part: 
A voice isolation system, comprising: a circuit configured to generate a first covariance signal based on the feedback audio signal and to generate a second covariance signal based on the feedforward audio signal; an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component based on the first covariance signal and the second covariance signal; an adaptive beamformer subsystem separate from a residual noise suppressor subsystem and configured to receive the plurality of output signals 
	The Dusan reference it is directed to a method of performing automatic gain control (AGC) using an accelerometer in a headset. See Dusan, Abstract. Park is directed to an adaptive noise cancellation apparatus that performs a filtering operation in a first digital domain and adaptation of the filtering operation in a second digital domain. See Park, Abstract. Bayley is directed to a system and method for measuring noise exposure associated with the use of wireless headsets. See Bayley, Abstract. None of the cited references, alone or in combination, discloses or suggests each of the limitations of claim 1 as amended. Dusan discloses "an adaptive beamformer subsystem configured to receive the plurality of output signals from the acoustic echo-cancelation subsystem and compute a signal-to-noise ratio (SNR) enhanced signal based on the received output signals." Office Action at 5. The Office Action cites to Dusan 1 19 and Fig. 
1. Id. Claim 1 recites "an adaptive beamformer subsystem configured to... compute a signal-to-noise ratio (SNR) enhanced signal based on the received output signals." No part of Dusan suggests or discloses “a circuit configured to generate a first covariance signal based on the feedback audio signal and to generate a second covariance signal based on the feedforward audio signal”. Dusan does not indicate that processing includes computing an SNR enhanced signal. Instead, Dusan produces "noise estimate vectors, where the vectors have several spectral noise components (SNR)." Dusan fails to disclose or suggest "an adaptive beamformer subsystem 
Accordingly, claim 1 patentably distinguishes over the cited art. Claims 11 and 16 have been amended similarly to claim 1 and patentably distinguish over the cited art for similar reasons. Claims 3, 5-10, 12-14, 17, and 20 each depend from one of claims 1, 11, or 16 and are allowable for at least the same reasons as claims 1, 11, and 16. Furthermore, claims 10 and 20 are allowable over Bayley, alone or in combination with Dusan or Park. 
Claims 21-24 have been added and further narrow the scope of the allowable independent claims.

Zheng ‘529 teaches a method for underwater acoustic communications which estimates a covariance for updating a feedforward filter and a feedback filter. However it is a single convariance calculated and not two separate signals as is claimed.
Similarly Park WO ‘346 teaches calculating a spatial channel covariance for both feedback and feedforward channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656